Citation Nr: 1111577	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  09-41 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a back disorder and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for residuals of a fracture to the tibia and fibula and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from September 1974 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Board observes that the RO reopened the Veteran's claims in the September 2009 statement of the case and denied them on the merits.  However, prior to consideration of the Veteran's claims on the merits, the Board is required to first consider the issue of finality.  See 38 U.S.C.A. §§ 7104(b), 5108; Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 8 Vet. App. 1 (1995).  Therefore, these issues have been characterized as shown on the first page of the decision.  Insofar as the Board's determination as to finality is favorable to the Veteran and consistent with the RO's actions, he is not prejudiced by the Board's actions herein.  See Barnett, supra at 4; Bernard v. Brown, 4 Vet. App. 384, 390-92 (1993).

The Veteran provided testimony before the undersigned Veterans Law Judge sitting at the RO in May 2010; a transcript of the hearing has been associated with the Veteran's claims file.  

The reopened claims of entitlement to service connection for a back disorder and residuals of a fracture of the tibia and fibula are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In a final decision issued in July 2003, the RO denied service connection for a back injury and fracture of the left distal fibula.

2.  Evidence added to the record since the final July 2003 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for a back disorder and residuals of a fracture of the tibia and fibula.


CONCLUSIONS OF LAW

1.  The July 2003 rating decision that denied service connection for a back injury and fracture of the left distal fibula is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003) [(2010)]. 

2.  New and material evidence has been received to reopen the claims of entitlement to service connection for a back disorder and residuals of a fracture of the tibia and fibula.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for a back disorder and residuals of a fracture of the tibia and fibula is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issues is deferred pending additional development consistent with the VCAA.

At his May 2010 Board hearing and in documents of record, the Veteran contends that he injured his back during his military service when a truck ran over him.  Additionally, he alleges that he fractured his tibia and fibula in service.  The Veteran claims that such injuries have resulted in a current back disorder as well as residuals of his leg fracture.  Therefore, he contends that service connection for such disorders is warranted.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In a July 2003 rating decision, the RO denied entitlement to service connection for a back injury and a fracture of the left distal fibula.  At the time of such decision, the RO considered the Veteran's service treatment records, private medical records, an August 2001 VA Hospital report, and the Veteran's statements.  With respect to his claim of entitlement to service connection for a back injury, the RO noted that the Veteran's service treatment records reflect that he was in an auto accident in August 1975, but such did not show that he injured his back.  Additionally, there was no evidence that he had any residuals from the auto accident and the service treatment records were negative for a back condition.  Therefore, the RO denied service connection for a back injury as the evidence failed to show that such occurred in or was caused by service.  Pertinent to the Veteran's claim of entitlement to service connection for a fracture of the left distal fibula, the RO noted that his service treatment records revealed that he fractured his left distal fibula in 1977 and it healed.  Additional records reflected that the Veteran enlisted in the Reserves in 1978 after active duty with no complaints of a left leg condition.  The RO observed that VA and private treatment records were negative for a left leg condition.  The RO determined that, while there was a record of treatment in service for a fracture of the left distal fibula, no permanent residual or chronic disability subject to service connection was shown by the service treatment records or demonstrated by the evidence following service.  Therefore, based on the foregoing, the RO denied service connection for a back injury and a fracture of the left distal fibula.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

In July 2003, the Veteran was advised of the decision and his appellate rights.  No further communication regarding his claims of entitlement to service connection for a back disorder and residuals of a fracture of the tibia and fibula was received until November 2006, when VA received his application to reopen such claims.  Therefore, the July 2003 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003) [(2010)].

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

Changes to the definition of new and material evidence as set forth in 38 C.F.R. 
§ 3.156(a) have been made.  These changes apply to claims to reopen received on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the Veteran filed his application to reopen his claims of entitlement to service connection for a back disorder and residuals of a fracture of the tibia and fibula in November 2006, the definition of new and material evidence effective August 29, 2001, found at 38 C.F.R. § 3.156(a), applies in this case.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) recently held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the July 2003 rating decision, additional evidence consisting of VA and private treatment records, a November 2008 VA examination report, and the Veteran's statements has been received.  The newly received records reflect complaints of left leg pain, to include muscular cramping, numbness, and tingling into the left foot/toes, and complaints of back pain as the result the result of a compensatory gait pattern.  Additionally, a January 2005 X-ray revealed very mild degenerative changes involving the lower lumbar facet joints.  The November 2008 VA examination report included opinions addressing the etiology of the Veteran's back and left leg complaints.  Specifically, the examiner opined that the Veteran's current low back condition is less likely as not related to back pain in 1977 during active service.  He also opined that it is not likely that the Veteran's current left knee condition is related to or aggravated by his service-connected left fibular fracture or its residuals.  The Veteran has also provided written statements and oral testimony that he has had back and left leg pain since his in-service injuries.  

The Board concludes that the evidence received since the prior final denial is new in that it was not previously of record.  It is material because it relates to unestablished facts necessary to substantiate the Veteran's claims.  Specifically, the newly received evidence reflects that the Veteran has current disorders of the back and left leg.  Additionally, he has offered competent testimony, which is presumed credible for the purposes of evaluating his applications to reopen, that he has had back and left leg symptomatology since his in-service injuries.  The November 2008 VA examination report also includes opinions, albeit negative, addressing the etiology of such disorders.  Therefore, the Board finds that the new evidence tends to prove a previously unestablished fact necessary to substantiate the underlying claims of service connection for a back disorder and residuals of a fracture of the tibia and fibula.  Consequently, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claims.  Accordingly, the claims of entitlement to service connection for a back disorder and residuals of a fracture of the tibia and fibula are reopened.  


ORDER

New and material evidence having been received, the appeal to reopen a claim of entitlement to service connection for a back disorder is granted.

New and material evidence having been received, the appeal to reopen a claim of entitlement to service connection for residuals of a fracture of the tibia and fibula is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened claims of entitlement to service connection for a back disorder and residuals of a fracture of the tibia and fibula so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board initially finds that a remand is necessary to afford the Veteran a VA examination and opinion so as to determine the nature and etiology of his back disorder and residuals of a fracture of the tibia and fibula.  In this regard, the Board observes that the Veteran was afforded a VA examination in November 2008 in order to address such inquiries; however, the Board finds that such examination and opinions are inadequate for the following reasons.  

Specifically, as referable to the Veteran's back disorder, the November 2008 VA examiner noted that the Veteran's service treatment records revealed that he complained of back pain in July 1977 and recorded his reports of back pain on and off since 1977.  Following an examination, the examiner diagnosed degenerative joint disease of the lumbosacral spine and opined that such disorder is less likely as not related to back pain in 1977 during active service.  However, the examiner did not consider whether the Veteran's current back disorder is related to his documented in-service auto accident or fracture of the left distal fibula.  In this regard, the Veteran's service treatment records reflect that he was in an auto accident in August 1975 where he was bounced against the inside of a pickup and on the pavement after the accident.  Also, such reflect that he fractured his left distal fibula in September 1977.  The Veteran has alleged in documents of record and at his May 2010 Board hearing that his back disorder is related to his in-service auto accident and/or fracture of the fibula.  Therefore, as the November 2008 VA examiner limited his opinion as to whether the Veteran's back disorder is related to his complaints of back pain in July 1977, the Board finds that another VA examination is necessary in order to assess the current nature and etiology of such disorder.

Pertinent to the Veteran's residuals of a fracture of the tibia and fibula, the November 2008 VA examiner noted that the Veteran's service treatment records reflected that he had a left fibular distal fracture; but limited his evaluation of the alleged residuals to the Veteran's left knee.  In this regard, he opined that it is not likely that the Veteran's current left knee condition is related to or aggravated by his service-connected left fibular fracture or its residuals.  However, the examiner did not consider whether the Veteran has any residuals other than a left knee condition as a result of his in-service left fibula fracture.  In this regard, at his May 2010 Board hearing, the Veteran testified that it was primarily his ankle that was affected by his in-service fracture.  In support of his contention, the Board notes that his service treatment records reflect that, in September 1977, he fractured his left distal fibula with disruption of ankle mortise.  Moreover, VA treatment records reflect complaints of left leg pain, to include muscular cramping, numbness, and tingling into the left foot/toes.   Therefore, the Board finds that another VA examination is necessary in order to identify any current disorders of the Veteran's left leg, to include his ankle, and obtain an opinion regarding the etiology of such disorder, to include whether such are residual to his in-service fracture of the left fibula. 

The Board also finds that a remand is necessary in order to obtain outstanding VA treatment records.  In this regard, the Veteran reported that he has received treatment for his back disorder and residuals of a fracture of the tibia and fibula at the Detroit, Michigan, VA Medical Center from August 2001 to the present.  Records dated from November 2003 to October 2008 are contained in the claims file.  However, there is no indication that records dated from August 2001 to November 2003 have been requested or obtained.  Therefore, a remand is necessary in order to obtain all outstanding VA treatment records from the Detroit VA Medical Center dated from August 2001 to November 2003 and from October 2008 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain treatment records from the Detroit VA Medical Center dated from August 2001 to November 2003 and from October 2008 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his back disorder and residuals of a fracture of the tibia and fibula.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

(A)  The examiner is requested to identify any currently diagnosed back disorders.  

(B)  For any back disorder found to be present, the examiner should offer an opinion as to whether it is at least as likely as not that that such is related to his military service, to include his August 1975 auto accident and/or his September 1977 fracture of his left distal fibula. 

(C)  The examiner should state whether the Veteran had arthritis of the back within one year of his service discharge in June 1978 and, if so, describe the manifestations.

(D)  The examiner is requested to identify any currently diagnosed disorders of the left leg, to include the ankle.

(E)  For any left leg disorder, to include any ankle disorder, found to be present, the examiner should offer an opinion as to whether it is at least as likely as not that that such is related to his military service, to include his September 1977 fracture of his left distal fibula. 

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


